            Case 2:18-cv-00868-JHS Document 17 Filed 01/31/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
STRIKE 3 HOLDINGS, LLC,                          )
                                                 )
                              Plaintiff,         )
       v.                                        )   Civil Case No. 2:18-cv-00868-JHS
                                                 )
GEORGE BORDLEY,                                  )
                              Defendant.         )
                                                 )


                            PLAINTIFF’S MOTION TO COMPEL

       Pursuant to Fed. R. Civ. P. 37(a)(1), and upon the attached Memorandum of Law in support

of this motion and all exhibits attached thereto, Strike 3 Holdings, LLC (“Plaintiff”), respectfully

moves for entry of an order compelling Defendant, George Bordley (“Defendant”) to provide

complete responses to Plaintiff’s Request for Production Nos. 1, 13, 15, 16 and Interrogatory No.

11 (the “Motion”). A proposed order is attached for the Court’s convenience.

       Dated: January 31, 2019                       Respectfully submitted,

                                                     FOX ROTHSCHILD, LLP

                                                     By: /s/ Andrew W. Bonekemper
                                                         Christian Moffitt, Esq. (206770)
                                                         cmoffitt@foxrothschild.com
                                                         Andrew W. Bonekemper, Esq. (84313)
                                                         abonekemper@foxrothschild.com
                                                         10 Sentry Parkway, Suite 200
                                                         P.O. Box 3001
                                                         Blue Bell, PA 19422-3001
                                                         Tel.: (610) 397-6500
                                                         Fax: (610) 397-0450
                                                         www.foxrothschild.com
                                                         Attorneys for Plaintiff
         Case 2:18-cv-00868-JHS Document 17 Filed 01/31/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 31, 2019, a true and correct copy of the foregoing document

was served via the CM/ECF system to the following:


                                     Joseph A. Bahgat, Esq.
                                       Privacy Law Firm
                                    1701 Walnut St. #70354
                                        P.O. Box 37635
                                  Philadelphia PA 19101-0635
                                  Email: joe@privacyfirm.law

                                     Attorney for Defendant




                                                     FOX ROTHSCHILD, LLP

                                                     By: /s/ Andrew W. Bonekemper
                                                         Christian Moffitt, Esq. (206770)
                                                         cmoffitt@foxrothschild.com
                                                         Andrew W. Bonekemper, Esq. (84313)
                                                         abonekemper@foxrothschild.com
                                                         10 Sentry Parkway, Suite 200
                                                         P.O. Box 3001
                                                         Blue Bell, PA 19422-3001
                                                         Tel.: (610) 397-6500
                                                         Fax: (610) 397-0450
                                                         www.foxrothschild.com
                                                         Attorneys for Plaintiff
